In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00023-CR



          JIMMY DALE HALL, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-19-26934




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       A Fannin County jury convicted Jimmy Dale Hall, Jr., of delivery of methamphetamine

in an amount of four grams or more but less than 200 grams, a first-degree felony. See TEX.

HEALTH & SAFETY CODE ANN. § 481.112(d). After the jury found the State’s enhancement

allegations true, it assessed, and the trial court imposed, a sentence of sixty years’ imprisonment.

       On appeal, Hall argues that insufficient evidence corroborated the testimony of a

confidential informant, the trial court erred in failing to grant a mistrial after a veniremember

referenced that he was in custody, and one of the State’s enhancement allegations was not

sufficiently proven during punishment. We find that (1) sufficient evidence corroborated the

confidential informant’s testimony, (2) Hall forfeited his complaint about the failure to grant a

mistrial, and (3) sufficient evidence established Hall’s prior conviction. As a result, we affirm

the trial court’s judgment.

(1)    Sufficient Evidence Corroborated the Confidential Informant’s Testimony

       Hall asserts that the testimony of Bobby McEuen, a confidential informant, was not

sufficiently corroborated. We disagree.

       McEuen testified that he had previously made drug deals with Hall at a house located on

220 Cherry Street and that William Abbott, a police officer with the City of Bonham, engaged

McEuen to participate in a controlled buy.           McEuen spoke with Hall to arrange the

methamphetamine purchase and gave Hall the money handed to him by Abbott to make the

purchase. McEuen left after Hall told him he would have to drive to Dallas to obtain the drugs.

After Hall later called McEuen, McEuen returned to the house, went to Hall’s bedroom, and

                                                 2
“made the exchange.” McEuen clarified that Hall was “weighing up the bags,” and gave him

“the dope” he had purchased. He then returned to Abbott and gave him the drugs. Other

testimony at trial showed that the plastic bag McEuen gave to Abbott contained 5.87 grams of

methamphetamine.

       Because a conviction cannot be sustained solely on the testimony of a confidential

informant, the informant’s testimony must be corroborated by other evidence. TEX. CODE CRIM.

PROC. ANN. art. 38.141. Sufficiency of the evidence to corroborate an informant’s testimony is

gauged by “exclud[ing] the testimony of the covert agent from consideration and examin[ing] the

remaining evidence (i.e., non-covert agent evidence) to determine whether there is enough

evidence that tends to connect the defendant to the commission of the offense.” Malone v. State,

253 S.W.3d 253, 258 (Tex. Crim. App. 2008).          To constitute sufficient corroboration, the

evidence need only “tend to connect” the accused with the crime. Id. Because the standard does

not impose a high threshold and need not directly link the accused to the crime,

       “[a]ll the law requires is that there be some [other] evidence which tends to
       connect the accused to the commission of the offense. While individually these
       circumstances might not be sufficient to corroborate the [confidential informant]
       testimony, taken together, rational jurors could conclude that this evidence
       sufficiently tended to connect appellant to the offense.”

Cantelon v. State, 85 S.W.3d 457, 460–61 (Tex. App.—Austin 2002, no pet.) (quoting

Hernandez v. State, 939 S.W.2d 173, 178–79 (Tex. Crim. App. 1997)); see McDuff v. State, 939

S.W.2d 607, 612 (Tex. Crim. App. 1997)). We must view the corroborating evidence in the light

most favorable to the verdict.    Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994)

(reviewing sufficiency of accomplice-witness testimony). Evidence showing that the “accused

                                                3
was at or near the scene of the crime at or about the time of its commission, when coupled with

other suspicious circumstances, may tend to connect the accused to the crime so as to furnish

sufficient corroboration to support a conviction.” Malone, 253 S.W.3d at 257 (quoting Brown v.

State, 672 S.W.2d 487, 489 (Tex. Crim. App. 1984)).

       Here, aside from McEuen’s testimony, we find that ample evidence tended to connect

Hall to the offense. Abbott testified that he heard from different sources that Hall was selling

methamphetamine at the Cherry Street house.             Abbott testified that he used McEuen, a

confidential informant who had provided Abbott with credible information in the past, to obtain

methamphetamine from Hall during a controlled buy. Before the buy, Abbott searched McEuen

and his vehicle to confirm the absence of drugs or contraband. Abbott then gave McEuen

$100.00 in marked bills to give to Hall in exchange for drugs and equipped him with a hidden

camera.

       McEuen’s transactions with Hall were recorded on video and through photographs taken

from a pole camera facing the Cherry Street house where the controlled buy occurred. The video

showed that McEuen met with Hall, who was easily identified because of a distinctive tattoo,

gave Hall the money, and was told to come back to pick up the product because Hall had to

retrieve it from Dallas. When they heard that Hall had made it back to town, Abbott again

searched McEuen and his vehicle to confirm the absence of drugs or contraband before McEuen

went to the Cherry Street house to pick up the drugs.

       On video, the jury saw that McEuen met Hall and discussed the transaction with him

during the controlled buy. The video showed Hall, identified by face and tattoo, twisting the top

                                                4
of a clear plastic bag containing a white crystalized substance. After the transaction, both the

video and Abbot’s testimony showed that McEuen returned to Abbott and turned over the drugs.

       We find that Abbott’s testimony and the video of the controlled buy were sufficient to

corroborate McEuen’s testimony. As a result, we overrule this point of error.

(2)    Hall Forfeited His Complaint About the Failure to Grant a Mistrial

       During voir dire, the State asked the panel members if there were any reasons why they

could not sit in judgment in this case. In response, a veniremember said, “I work at the facility

where he’s housed. I read his mail.” After the veniremember was brought to the bench for a

discussion outside of the jury’s hearing, the veniremember clarified that he worked at the Fannin

County detention center in the mail room and read Hall’s mail. By agreement, the veniremember

was challenged for cause, and the trial court cautioned him, “for future reference if [he were] on

a panel,” to bring up such an issue at the bench “because [the defendant is] entitled to [the panel]

not knowing he’s confined.”

       After the veniremember was released, Hall’s counsel stated, “[I]t was pretty clear that my

client’s in custody. I believe that that violated his right for the jury not to know he’s in custody,

and I’d move for a mistrial.” After hearing the State’s argument that “[t]he word ‘facility’ is

pretty ambiguous” and “[t]here could be numerous facilities where he worked,” the trial court

denied Hall’s motion for a mistrial.

       Citing to cases involving defendants who were shackled or in jailhouse clothing even

though Hall was in plain clothes and not restrained, Hall argues that the trial court should have

granted the motion for mistrial because the veniremember’s comments violated Hall’s

                                                 5
presumption of innocence. Here, we conclude that Hall forfeited his complaint because he failed

to request a curative instruction.

       As explained by the Texas Court of Criminal Appeals in Young v. State,

               An instruction to disregard attempts to cure any harm or prejudice
       resulting from events that have already occurred. Where the prejudice is curable,
       an instruction eliminates the need for a mistrial, thereby conserving the resources
       associated with beginning the trial process anew. Like an instruction to disregard,
       a mistrial serves a corrective function. However, the class of events that require a
       mistrial is smaller than that for which a sustained objection or an instruction to
       disregard will suffice to prevent or correct the harm. A grant of a motion for
       mistrial should be reserved for those cases in which an objection could not have
       prevented, and an instruction to disregard could not cure, the prejudice stemming
       from an event at trial—i.e., where an instruction would not leave the jury in an
       acceptable state to continue the trial.

Young v. State, 137 S.W.3d 65, 69 (Tex. Crim. App. 2004). As a result, “the traditional and

preferred procedure for a party to voice its complaint has been . . . (1) to object when it is

possible, (2) to request an instruction to disregard if the prejudicial event has occurred, and (3) to

move for a mistrial if a party thinks an instruction to disregard was not sufficient.” Id. “A party

may skip the first two steps and request a mistrial,” but error on appeal is only preserved if an

“instruction to disregard would not have cured . . . the harm flowing from the error.” Unkart v.

State, 400 S.W.3d 94, 99 (Tex. Crim. App. 2013); see Brewer v. State, 367 S.W.3d 251, 253

(Tex. Crim. App. 2012). If “[t]he appellant [does] not request a curative instruction before

moving for a mistrial,” he “forfeit[s] appellate relief for an error that could have been cured by

such an instruction.” Brewer, 367 S.W.3d at 253; see Young, 137 S.W.3d at 70.

       Hall argues that, “[w]hether preservation of the error required requesting a limiting

instruction appears unsettled.” Yet, an instruction to disregard is presumed to cure the harm

                                                  6
from almost any improper remark or argument, it is presumed that a jury will follow an

instruction to disregard, and the Texas Court of Criminal Appeals has determined that references

to a defendant’s incarceration, while improper, can be cured by a prompt instruction to disregard.

See Tennard v. State, 802 S.W.2d 678, 685 (Tex. Crim. App. 1990); see also Wesbrook v. State,

29 S.W.3d 103, 115 (Tex. Crim. App. 2000); Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App.

1999); Fuller v. State, 827 S.W.2d 919, 926 (Tex. Crim. App. 1992).

       Here, the panel was reminded during voir dire about the presumption of Hall’s innocence.

Without more, we do not find the veniremember’s statement that he worked in the facility where

Hall was housed was so flagrant or prejudicial that it was incurable by instruction. Had the trial

court been asked, we see no reason why it could not have issued proper curative instructions to

remind the jury about the presumption of innocence and to disregard the veniremember’s

statements. Because proper instructions to disregard would have been sufficient to cure any

harm or prejudice caused by the veniremember’s statements in front of the jury, we find that

Hall’s failure to request such instructions resulted in the forfeiture of his appellate complaint on

this point. As a result, we overrule this point of error.

(3)    Sufficient Evidence Established Hall’s Prior Conviction

       Hall also asserts that there was insufficient evidence to show that he was the same person

who was convicted in cause number CR-16-25700 for possession of more than one but less than

four grams of a penalty group 1 controlled substance. We disagree.

       “To establish that a defendant has been convicted of a prior offense, the State must prove

beyond a reasonable doubt that (1) a prior conviction exists . . . and (2) the defendant is linked to

                                                  7
that conviction.” Henry v. State, 466 S.W.3d 294, 301 (Tex. App.—Texarkana 2015), aff’d, 509

S.W.3d 915 (Tex. Crim. App. 2016) (quoting Reese v. State, 273 S.W.3d 344, 347 (Tex. App.—

Texarkana 2008, no pet.) (quoting Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App.

2007))). “No specific document or mode of proof is required to prove these two elements.” Id.

(quoting Flowers, 220 S.W.3d at 921). “In proving prior convictions, identity often includes the

use of a combination of identifiers, and ‘[e]ach case is to be judged on its own individual

merits.’” Id. (quoting Littles v. State, 726 S.W.2d 26, 30–32 (Tex. Crim. App. 1984) (op. on

reh’g)). “The totality of the circumstances determines whether the State met its burden of

proof.” Id. (citing Flowers, 220 S.W.3d at 923).

       “[T]he proof that is adduced to establish that the defendant on trial is one and the same

person that is named in an alleged prior criminal conviction or convictions closely resembles a

jigsaw puzzle.” Flowers, 220 S.W.3d 919, 923 (Tex. Crim. App. 2007) (quoting Human v. State,

749 S.W.2d 832, 836 (Tex. Crim. App. 1988)). “The pieces standing alone usually have little

meaning.” Id. (quoting Human, 749 S.W.2d at 836). “However, when the pieces are fitted

together, they usually form the picture of the person who committed that alleged prior conviction

or convictions.” Id. (quoting Human, 749 S.W.2d at 836). “The trier of fact fits the pieces of the

jigsaw puzzle together[,] . . . weighs the credibility of each piece[, and] . . . determines if these

pieces fit together sufficiently to complete the puzzle.” Id. If the totality of the evidence shows

that the existence of the prior conviction and its link to the defendant “can be found beyond a

reasonable doubt, then the various pieces used to complete the puzzle are necessarily legally

sufficient to prove a prior conviction.”      Id.       “The standard of review for evaluating the

                                                    8
sufficiency of evidence requires that the appellate court ‘consider all the evidence in the light

most favorable to the [fact[-]finder’s] finding.’” Henry, 509 S.W.3d at 919 (quoting Wood v.

State, 486 S.W.3d 583, 589 (Tex. Crim. App. 2016)).

       Here, the State established the existence of the prior judgment with a certified copy of a

judgment in cause number CR-16-25700 from the 336th Judicial District Court of Fannin

County, Texas, against “Jimmy Dale Hall, Jr.,” for possession of a penalty group 1 substance in

an amount greater than or equal to one gram but less than four grams. The judgment contained

Hall’s state identification number and recited a sentence of five years’ imprisonment. The Texas

Court of Criminal Appeals has recognized this as “a preferred and convenient means” of proving

that a prior conviction exists. Flowers, 220 S.W.3d at 921. The State also included a certified

copy of the indictment in cause number CR-16-25700, which alleged that “Jimmy Dale Hall, Jr.,

did then and there intentionally and knowingly possess a controlled substance, namely,

methamphetamine in an amount of one gram or more but less than four grams.” The indictment

listed Hall’s date of birth, driver’s license number, height, weight, and hair and eye color. Hall’s

thumbprint was also included.

       Despite this evidence, Hall argues that it is insufficient to establish that he was the person

convicted in cause number CR-16-25700 because the State was not able to match his thumbprint

to the judgment. Yet, Hall admits that the State established his prior conviction in cause number

21407 in the 336th Judicial District Court of Fannin County, Texas, with a final judgment that

included his thumbprint because expert testimony showed that Hall’s thumbprint was matched to

the print contained on that judgment. Hall’s judgment in cause number 21407 contained the

                                                 9
same state identification number as the judgment in CR-16-25700. Moreover, the file in cause

number 21407 contained a community supervision violation report listing the same date of birth

and driver’s license number as the ones provided in the indictment in cause number CR-16-

25700.

         The evidence of Hall’s conviction in CR-16-25700 showed that it was against “Jimmy

Dale Hall, Jr.,” and contained Hall’s known and unique state identification number, driver’s

license number, and date of birth. Also, the offense in this case and in cause number CR-16-

25700 occurred in Fannin County and resulted from the possession or delivery of

methamphetamine. As a result, we conclude that the evidence was sufficient for a rational jury

to find, beyond a reasonable doubt, that Hall was the person who had been convicted in cause

number CR-16-25700. Consequently, we overrule this point of error.

         We affirm the trial court’s judgment.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:         November 9, 2020
Date Decided:           December 11, 2020

Do Not Publish




                                                   10